                                                                                                                      1 Abran E. Vigil
                                                                                                                        Nevada Bar No. 7548
                                                                                                                      2 Stacy H. Rubin
                                                                                                                        Nevada Bar No. 9298
                                                                                                                      3 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      4 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      5 Facsimile: 702.471.7070
                                                                                                                        vigila@ballardspahr.com
                                                                                                                      6 rubins@ballardspahr.com

                                                                                                                      7 Attorneys for Defendant Rausch, Sturm, Israel,
                                                                                                                        Enerson & Hornik LLP
                                                                                                                      8

                                                                                                                      9
                                                                                                                                                 UNITED STATES DISTRICT COURT
                                                                                                                     10
                                                                                                                                                       DISTRICT OF NEVADA
                                                                                                                     11
                                                                                                                          MATTHEW NELSON,                          CASE NO.     2:19-cv-01792-APG-EJY
                                                                                                                     12
                                                                                                                                 Plaintiff,
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13                                   STIPULATION AND ORDER TO EXTEND
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                          v.                              TIME FOR DEFENDANT RAUSCH,
                                                                                                                     14                                   STURM, ISRAEL, ENERSON & HORNIK
                                                                                                                          RAUSCH, STURM, ISRAEL, ENERSON LLP TO RESPOND TO PLAINTIFF’S
                                                                                                                     15   & HORNIK, LLP; BARCLAYS BANK OF COMPLAINT
                                                                                                                          DELAWARE, EXPERIAN
                                                                                                                     16   INFORMATION SOLUTIONS, INC.;    (Second Request)
                                                                                                                          EQUIFAX INFORMATION SERVICES,
                                                                                                                     17   INC. and TRANS UNION, LLC,

                                                                                                                     18          Defendants.

                                                                                                                     19

                                                                                                                     20          Plaintiff Matthew Nelson (“Plaintiff”) and Defendant Rausch, Sturm, Israel,

                                                                                                                     21 Enerson & Hornik LLP (“Rausch, Sturm, Israel, Enerson & Hornik”)1 stipulate and

                                                                                                                     22 agree that Rausch, Sturm, Israel, Enerson & Hornik has up to and including January

                                                                                                                     23 13, 2020, to respond to Plaintiff’s Complaint (ECF No. 1), to provide additional time

                                                                                                                     24 to investigate Plaintiff’s allegations and for Rausch, Sturm, Israel, Enerson & Hornik

                                                                                                                     25 to prepare a response.

                                                                                                                     26                                 [Continued on following page.]
                                                                                                                     27
                                                                                                                        1 By filing this Stipulation, Rausch, Sturm, Israel, Enerson & Hornik is not waiving
                                                                                                                     28 any defense, affirmative or otherwise, it may have in this matter.


                                                                                                                          DMWEST #39542915 v1
                                                                                                                      1          This is the second request for an extension, and it is made in good faith and

                                                                                                                      2 not for purposes of delay.

                                                                                                                      3          Dated this 11th day of December, 2019.

                                                                                                                      4
                                                                                                                          BALLARD SPAHR LLP                            THE LAW OFFICE OF VERNON NELSON
                                                                                                                      5

                                                                                                                      6 By: /s/ Stacy H. Rubin                         By: /s/ Vernon A. Nelson
                                                                                                                        Abran E. Vigil                                 Vernon A. Nelson, Esq.
                                                                                                                      7 Nevada Bar No. 7548                            Nevada Bar No. 6434
                                                                                                                        Stacy H. Rubin                                 6787 W. Tropicana Ave.
                                                                                                                      8 Nevada Bar No. 9298                            Suite 103
                                                                                                                        1980 Festival Plaza Drive, Suite 900           Las Vegas, Nevada 89103
                                                                                                                      9 Las Vegas, Nevada 89135
                                                                                                                                                                       Attorneys for Plaintiff
                                                                                                                     10 Attorneys for Defendant Rausch, Sturm,
                                                                                                                        Israel, Enerson & Hornik LLP
                                                                                                                     11

                                                                                                                     12
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13                                         ORDER
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                     14                                         IT IS SO ORDERED:
                                                                                                                     15

                                                                                                                     16                                         UNITED STATES MAGISTRATE JUDGE
                                                                                                                     17
                                                                                                                                                                DATED:        December 12, 2019
                                                                                                                     18

                                                                                                                     19

                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #39542915 v1                      2
